UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: June 30, 2007 Commission File Number:000-33297 BLUE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 88-0450923 (State or other jurisdiction of incorporation or organization (IRS Employer Identification No.) 5804 E. Slauson Ave., Commerce, CA 90040 (Address of principal executive offices) (323) 725-5555 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of August 13, 2007, 26,232,200 shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS Page PART I Financial Information Item 1. Condensed Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to the Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II Other Information Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 6. Exhibits 38 2 Table of Contents PART I ITEM 1. CONDENSED FINANCIAL STATEMENTS BLUE HOLDINGS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2006 ASSETS 2007 2006 Current assets: (Unaudited) Cash $ 184,519 $ 109,031 Due from factor, net of reserves of $185,417 and $178,801, respectively 1,239,041 1,366,588 Accounts receivable, net of reserves of $1,156,016 and $901,941, respectively: - - Purchased by factor with recourse 6,279,254 7,662,198 - Others 386,569 19,312 Inventories, net of reserves of $1,030,158 and $1,742,893, respectively 8,461,464 5,394,006 Income taxes receivable 2,016,875 2,030,919 Deferred income taxes 1,847,472 2,488,082 Prepaid expenses and other current assets 1,308,530 396,810 Total current assets 21,723,724 19,466,946 Deferred income taxes 774,293 - Property and equipment, less accumulated depreciation 1,648,022 1,611,171 Total assets $ 24,146,039 $ 21,078,117 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Bank overdraft $ 811,773 $ 266,788 Accounts payable 1,474,783 2,820,024 Short-term borrowings 14,069,439 10,026,814 Due to related parties 125,734 710,153 Advances from majority shareholder 2,041,116 1,876,991 Current portion of liability for unrecognized tax benefits 96,850 - Accrued expenses and other current liabilities 1,674,769 2,133,932 Total current liabilities 20,294,464 17,834,702 Non-current portion of liability for unrecognized tax benefits 170,884 - Total liabilities 20,465,348 17,834,702 Stockholders' equity: Common stock $0.001 par value,75,000,000 shares authorized,26,232,200 and 26,057,200 shares issued and outstanding, respectively 26,232 26,057 Additional paid-in capital 5,329,163 4,964,091 Accumulated deficit (1,674,704 ) (1,746,733 ) Total stockholders' equity 3,680,691 3,243,415 Total liabilities and stockholders' equity $ 24,146,039 $ 21,078,117 SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 Table of Contents BLUE HOLDINGS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 8,401,971 $ 15,180,652 $ 16,842,193 $ 27,058,531 Cost of goods sold 3,910,830 7,752,299 7,278,591 13,680,915 Gross profit 4,491,141 7,428,353 9,563,602 13,377,616 Selling, distribution & administrative expenses 4,057,091 4,322,680 8,577,659 8,923,087 Income before interest expense and provision for income taxes 434,050 3,105,673 985,943 4,454,529 Interest expense 414,389 214,449 752,533 385,762 Income before provision for income taxes 19,661 2,891,224 233,410 4,068,767 Provision for income taxes 12,425 1,176,728 108,916 1,674,095 Net income $ 7,236 $ 1,714,496 $ 124,494 $ 2,394,672 Earnings per common share, basic and diluted $ - $ 0.07 $ - $ 0.09 Weighted average shares outstanding, basic and diluted 26,057,200 26,057,200 26,057,200 26,057,200 SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 Table of Contents BLUE HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2007 SharesIssued Additional Par Value Paid In Accumulated Number 0.001 Capital Deficit Total Balance, January 1, 2007 26,057,200 $ 26,057 $ 4,964,091 $ (1,746,733 ) $ 3,243,415 Fair value of vested stock options - - 137,747 - 137,747 Cumulative effect of adoption of FIN 48 - - - (52,465 ) (52,465 ) Fair value of stockissued under co-branding agreement 175,000 175 227,325 - 227,500 Net Income for the period - - - 124,494 124,494 Balance, June 30, 2007 26,232,200 $ 26,232 $ 5,329,163 $ (1,674,704 ) $ 3,680,691 SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 Table of Contents BLUE HOLDINGS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2 Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net Income $ 124,494 $ 2,394,672 Adjustments to reconcile net income to cash used in operating activities: Depreciation and amortization 187,679 77,470 Fair value of vested stock options 137,747 229,198 Changes in assets and liabilities: Accounts receivable 1,015,687 (4,994,324 ) Due from factor 127,547 (69,905 ) Income taxes receivable 14,044 - Inventories (3,067,458 ) (3,350,545 ) Due to related parties (584,419 ) 666,026 Due from related parties - 15,974 Deferred income taxes 81,586 (365,071 ) Prepaid expenses and other current assets (684,220 ) (183,178 ) Income tax payable - 176,055 Bank overdraft 544,985 (616,020 ) Accounts payable (1,345,241 ) 730,153 Other current liabilities (459,163 ) (75,012 ) Net cash used in operating activities (3,906,732 ) (5,364,507 ) Cash flows from investing activities: Purchase of equipment (224,530 ) (364,837 ) Deferred acquisition costs - (236,619 ) Net cash used in investing activities (224,530 ) (601,456 ) Cash flows from financing activities: Short-term borrowings 4,042,625 3,423,169 Advances from majority shareholder 164,125 2,422,231 Net cash provided by financing activities 4,206,750 5,845,400 Net (decrease) increase in cash 75,488 (120,563 ) Cash at beginning of period 109,031 228,127 Cash at end of period $ 184,519 $ 107,564 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for income tax $ 12,866 $ 1,855,200 Cash paid for interest $ 752,533 $ 385,762 SUPPLEMENTAL DISCLOSURE OF NON-CASH FINANCING AND INVESTING ACTIVITIES: Cumulative effect of adoption of FIN 48 $ 52,465 $ - Increase in prepaids for fair value of stock issued under co-branding agreement $ 227,500 $ - SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) NOTE 1 – BASIS OF PRESENTATION, ORGANIZATION AND NATURE OF OPERATIONS (a) Basis of Presentation The interim condensed consolidated financial statements are unaudited, but in the opinion of management of the Company, contain all adjustments, which include normal recurring adjustments, necessary to present fairly the financial position at June 30, 2007 and the results of operations for the three and six months ended June 30, 2007 and 2006 and cash flow for the six months ended June 30, 2007 and 2006.The condensed consolidated balance sheet as of December 31, 2006 is derived from the Company’s audited financial statements. Certain information and footnote disclosures normally included in financial statements that have been presented in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission with respect to interim financial statements, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading.For further information, refer to the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006, as filed with the Securities and Exchange Commission. The Company’s results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending December 31, 2007. The condensed consolidated financial statements include the operations of Blue Holdings, Inc. and its wholly-owned subsidiaries. Intercompany transactions and balances are eliminated in consolidation. (b) Organization Blue Holdings, Inc. (the "Company") was incorporated in the State of Nevada on February 9, 2000 under the name Marine Jet Technology Corp.On April 14, 2005, Blue Holdings entered into an Exchange Agreement with Antik Denim, LLC (“Antik”).At the closing of the transactions contemplated by the Exchange Agreement, which occurred on April 29, 2005, Blue Holdings acquired all of the outstanding membership interests of Antik (the “Interests”) from the members of Antik, and the members contributed all of their Interests to Blue Holdings.In exchange, Blue Holdings issued to the members 843,027 shares of Series A Convertible Preferred Stock, par value $0.001 per share, of Blue Holdings (“Preferred Shares”), which, on June 7, 2005, as a result of a change to Marine Jet Technology Corp.’s name to Blue Holdings, Inc. and a 1 for 29 reverse stock split, were converted into 24,447,783 shares of Blue Holding’s common stock on a post-reverse stock split basis. As such, immediately following the closing and upon the conversion of the Preferred Shares, the Antik members and Elizabeth Guez, our former Chief Operating Officer and wife of Paul Guez, owned approximately 95.8% of the total issued and outstanding common stock of Blue Holdings on a fully-diluted basis.Following completion of the exchange transaction, Antik became a wholly-owned subsidiary of Blue Holdings.The acquisition was accounted for as a reverse merger (recapitalization) in the accompanying financial statements with Antik deemed to be the accounting acquirer and Blue Holdings deemed to be the legal acquirer. As such, the financial statements herein include those of Antik since September 13, 2004 (the date of its inception).All assets and liabilities of Marine Jet Technology Corp. were assumed by the major shareholder of Blue Holdings, Inc. prior to the exchange transaction and were inconsequential to the merged companies. 7 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) On June 7, 2005, Marine Jet Technology Corp. changed its name to Blue Holdings, Inc., and increased its authorized number of shares of common stock to 75,000,000. On October 31, 2005, the Company entered into an exchange agreement with Taverniti So Jeans, LLC, a California limited liability company (“Taverniti”), and the members of Taverniti (the “Taverniti Members”).Under the exchange agreement, the Company acquired all of the outstanding membership interests of Taverniti (the “Taverniti Interests”) from the Taverniti Members, and the Taverniti Members contributed all of their Taverniti Interests to the Company.In exchange, the Company issued to the Taverniti Members, on a pro rata basis, an aggregate of 500,000 shares of the Common Stock, par value $0.001 per share, of the Company, and paid to the Taverniti Members, on a pro rata basis, an aggregate of Seven Hundred Fifty Thousand Dollars ($750,000).At the closing of the exchange transaction, Taverniti became a wholly-owned subsidiary of the Company.Paul Guez, the Company’s Chairman and majority shareholder, was and remains the sole manager and was a member of Taverniti.Elizabeth Guez, Paul Guez’s spouse and the Company’s former Chief Operating Officer, was also a member of Taverniti.Two other members of Mr. and Mrs. Guez’s family were the remaining members of Taverniti. The transaction was accounted for as a combination of entities under common control. As such, the financial statements herein have been presented to include the operations of Taverniti since September 13, 2004, the date of its inception, and the $750,000 payment was considered as a deemed distribution to the members of Taverniti upon the closing of the combination. (c) Nature of Operations The Company operates exclusively in the wholesale apparel industry. The Company designs, develops, markets and distributes high fashion jeans and accessories under the brand names Antik Denim, Yanuk, U, Faith Connexion and Taverniti So Jeans.The Company’s products currently include jeans, jackets, belts, purses and T-shirts.The Company is currently looking into integrating Life & Death as one of its brands. The Company currently sells its products in the United States, Canada, Japan and the European Union directly to department stores and boutiques and through distribution arrangements in certain foreign jurisdictions.The Company is headquartered in Commerce, California and maintains showrooms in New York and Los Angeles. The Company opened a retail store in Los Angeles during August 2005 and another store in San Francisco in September 2006. These retail operations are not yet significant to the consolidated operations. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues.On an ongoing basis, we evaluate estimates, including those related to returns, discounts, bad debts, inventories, intangible assets, income taxes, contingencies and litigation. We base our estimates on historical experience and on various assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. 8 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) (b) Revenue Recognition Revenue is recognized when merchandise has been shipped against a customer’s written purchase order, the risk of ownership has passed, selling price has been fixed and determined and collectibility is reasonably assured either through payment received, or fulfillment of all the terms and conditions of the particular purchase order.Revenue is recorded net of estimated returns, charge backs and markdowns based on management’s estimates and historical experience. (c) Advertising Advertising costs are expensed as of the first date the advertisements take place.Advertising expenses included in selling expenses approximated $57,652 and $119,574 for the three and six months ended June 30, 2007, respectively, as compared with $69,897 and $576,062 for the same respective periods last year. (d) Shipping and Handling Costs Freight charges are included in selling, distribution and administrative expenses in the statement of operations and approximated $149,960 and $297,235 for the three and six months ended June 30, 2007, respectively, as compared to $156,145 and $324,791 for the same respective periods in the prior year. (e) Major Suppliers We purchase our fabric, thread and other raw materials from various industry suppliers within the United States and abroad.We do not currently have any long-term agreements in place for the supply of our fabric, thread or other raw materials.The fabric, thread and other raw materials used by us are available from a large number of suppliers worldwide. During the three months ended June 30, 2007, only one supplier accounted for more than 10% of our purchases. Purchases from that supplier were 25.4%. During the six months ended June 30, 2007, three suppliers accounted for more than 10% of our purchases and purchases from these suppliers were 18.3%, 11.1% and 10.1%, respectively. During fiscal 2006, three suppliers accounted for more than 10% of our purchases.Purchases from these suppliers were 19.7%, 14.9% and 10.2% for the three months ended June 30, 2006, and 13.9%, 11% and 10.9% for the six months ended June 30, 2006, respectively. (f) Major Customers During fiscal 2007, two customers accounted for more than 10% of the Company’s sales.Sales to those customers were 13.5% and 10.3%, respectively, for the three months ended June 30, 2007, and 11.6% and 10.4%, respectively, for the six months ended June 30, 2007.During the three months ended June 30 2006, two customers accounted for more than 10% of the Company’s sales.Sales to those customers were 15% and 11%, respectively.During the six months ended June 30, 2006, one customer accounted for 16% of the Company’s total sales. 9 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) International sales accounted for approximately 17.9% and 21.6% of the Company’s sales during the three and six months ended June 30, 2007, respectively, including Japan which accounted for 11.5% and 13.3%, respectively, of our total sales. International sales accounted for approximately 23% and 29% of sales in the three and six months ended June 30, 2006, respectively, including Japan which accounted for 13.2% and 18.5%, respectively, of our total sales. As of June 30, 2007 and December 31, 2006, one customer accounted for 34% and 42% of total accounts receivable, respectively. (g) Stock-Based Compensation In December 2004, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards 123R, “Share-Based Payment” (“SFAS 123R”).This statement requires that the cost resulting from all share-based payment transactions be recognized in the financial statements. This statement establishes fair value as the measurement objective in accounting for share-based payment arrangements and requires all entities to apply a fair-value based measurement method in accounting for share-based payment transactions with employees except for equity instruments held by employee share ownership plans. Effective January1, 2006, the Company adopted the fair value recognition provisions of SFAS 123R, using the modified prospective method. Under this method, the provisions of SFAS 123R apply to all awards granted or modified after the date of adoption and all previously granted awards not yet vested as of the date of adoption. The fair value of options was estimated on the date of grant using the Black-Scholes option pricing model with the following weighted-average assumptions for the three months ended June 30, 2007 and 2006: June 30, June 30, 2007 2006 Dividend yield — — Risk-free interest rate 4.50 % 4.50 % Expected volatility 46.01 % 46.01 % Expected life of options 5years 5years (h)Earnings per Share Statement of Financial Accounting Standards No. 128, “Earnings per Share,” requires presentation of basic earnings per share (“Basic EPS”) and diluted earnings per share (“Diluted EPS”). Basic earnings (loss) per share are computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted earnings per share reflects the potential dilution, using the treasury stock method, that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. In computing diluted earnings per share, the treasury stock method assumes that outstanding options and warrants are exercised and the proceeds are used to purchase common stock at the average market price during the period.Options and warrants will have a dilutive effect under the treasury stock method only when the average market price of the common stock during the period exceeds the exercise price of the options and warrants. 10 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) At June 30, 2007 and 2006, potentially dilutive securities consisted of outstanding common stock options to acquire489,500 and 685,000 shares, respectively. These potentially dilutive securities were not included in the calculation of loss per share for the quarter ended June 30, 2007 as they are insignificant to the calculation.Accordingly, basic and diluted earnings per share for each of the three and six months ended June 30, 2007 and 2006 are the same. Issued but unvested shares of common stock under forfeitable service agreements are excluded from the calculations of basic and diluted earnings per share until such shares are earned. (i) Reclassifications Certain prior year balance sheet items have been reclassified to conform to the current period presentation. (j) Adoption of new accounting policy Effective January1, 2007, the Company adopted Financial Accounting Standards Board Interpretation No.48, “Accounting for Uncertainty in Income Taxes (“FIN 48”)—an interpretation of FASB Statement No. 109, Accounting for Income Taxes.” The Interpretation addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. Under FIN 48, we may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement. FIN 48 also provides guidance on derecognition, classification, interest and penalties on income taxes, accounting in interim periods and requires increased disclosures. At the date of adoption, and as of June 30, 2007, the Company made a cumulative effect adjustment. See note 8. The Company files income tax returns in the U.S. federal jurisdiction and various states. The Company is subject to U.S. federal or state income tax examinations by tax authorities for years after 2002. The Company’s tax returns are currently under examination by the government. As of June 30, 2007, the taxing authorities have not proposed any significant adjustments to taxable income. The Company does not expect to receive any adjustments that would result in a material change to its final position. The Company’s policy is to record interest and penalties on uncertain tax provisions as income tax expense. See note 8. (k) Recent accounting pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued FASB Statement No.159, “The Fair Value Option for Financial Assets and Financial Liabilities—including an amendment of FASB Statement No.115” (FAS 159). FAS159, which becomes effective for the company on January1, 2008, permits companies to choose to measure many financial instruments and certain other items at fair value and report unrealized gains and losses in earnings. Such accounting is optional and is generally to be applied instrument by instrument. The company does not anticipate that election, if any, of this fair-value option will have a material effect on its consolidatedfinancial condition, results of operations, cash flows or disclosures. 11 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) In September2006, the FASBissued FAS No.157 (“FAS 157”), “Fair Value Measurements,” which establishes a framework for measuring fair value in accordance with GAAP and expands disclosures about fair value measurements. FAS 157 does not require any new fair value measurements but rather eliminates inconsistencies in guidance found in various prior accounting pronouncements. FAS 157 is effective for fiscal years beginning after November15, 2007. The Company is currently evaluating the impact this standard will have on its consolidatedfinancial condition, results of operations, cash flows or disclosures. NOTE 3 – DUE FROM FACTOR We use a factor for working capital and credit administration purposes.Under the various factoring agreements entered into separately by Blue Holdings, Antik and Taverniti, the factor purchases all the trade accounts receivable assigned by the Company and its subsidiaries and assumes all credit risk with respect to those accounts approved by it. The factor agreements provide that we can borrow an amount up to 90% of the value of our purchased customer invoices, less a reserve of 10% of unpaid accounts purchased and 100% of all such accounts which are disputed.The factor agreements provide for automatic renewal subject to 120 days’ termination notice from any party. The factor also makes available to all three companies a combined line of credit up to the lesser of $2.4 millionor 50% of the value of eligible raw materials and finished goods. As of June 30, 2007, the Company drew down $2.4 million of this credit line against inventory, $6.4 million against accounts receivable and $5.3 million against personal guarantees of Paul Guez, our Chairman and majority shareholder, and the living trust of Paul and Elizabeth Guez. As of June 30, 2007, the factor holds $2,012,054 of accounts receivable purchased from us on a without recourse basis and has made advances to us of $587,597 against those receivables, resulting in a net balance amount Due from Factor of $1,239,041, net of reserves of $185,417, as of June 30, 2007. The Company has accounted for the sale of receivables to the factor in accordance with SFAS No. 140, “Accounting for the Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.” As of June 30, 2007, the factor also held as collateral $6,279,254 of accounts receivable that were subject to recourse, against which the Company has provided reserves of $1,029,938 and as of June 30, 2007, the Company received advances totaling $14,069,439 against such receivables and against eligible inventory. The Company has included the $6,279,254 in accounts receivable, and has reflected the $14,069,439 as short term borrowings on the accompanying balance sheet. The factor commission against such receivables is 0.4% and interest is charged at the rate of 1% over the factor’s prime lending rate per annum. The factor commission on receivables purchased on a without recourse basis is 0.75% if the aggregate amount of approved invoices is below $10 million per annum, 0.70% if between $10 million and $20 million and 0.65% if between $20 million and $30 million. The Company is contingently liable to the factor for merchandise disputes, customer claims and the like on receivables sold to the factor. To the extent that the Company draws funds prior to the deemed collection date of the accounts receivable sold to the factor, interest is charged at the rate of 1% over the factor’s prime lending rate per annum. Factor advances are collateralized by the non-factored accounts receivable, inventories and the personal guarantees of Paul Guez, our Chairman and majority shareholder, and the living trust of Paul and Elizabeth Guez. 12 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) NOTE 4 - INVENTORIES Inventories at June 30, 2007 and December 31, 2006 are summarized as follows: June 30, December 31, 2007 2006 Raw Materials $ 3,383,495 $ 3,583,019 Work-in-Process 1,930,260 991,775 Finished Goods 4,178,364 2,562,105 $ 9,492,119 $ 7,136,899 Less: Inventory valuation allowance (1,030,655 ) (1,742,893 ) TOTAL $ 8,461,464 $ 5,394,006 13 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) NOTE 5 - PROPERTY AND EQUIPMENT Property and equipment at June 30, 2007 and December 31, 2006 are summarized as follows: June 30, December 31, 2007 2006 Furniture $ 20,782 $ 14,294 Leasehold Improvements 1,293,277 1,219,094 Computer Equipment 760,752 616,551 2,074,811 1,849,939 Less: Accumulated depreciation and Amortization (426,789 ) (238,768 ) $ 1,648,022 $ 1,611,171 Depreciation expense for the three months ended June 30, 2007 and 2006 was $97,078 and $51,450, respectively and for the six months ended June 30, 2007 and 2006 was $187,679 and $77,470, respectively. NOTE 6 - RELATED PARTY TRANSACTIONS The Company purchased fabric at cost from Blue Concept, LLC which is owned by Paul Guez, the Company’s Chairman, for $97,680 and $183,302 during the three and six months ended June 30, 2007, respectively, and $10,092 and $251,658, respectively, during the same periods in the prior year. On January 1, 2006, the Company leased its facility at Commerce, California from Azteca Production International Inc., as a sub-tenant and is paying it $19,030 per month. Azteca is a company that is co-owned by Paul Guez. Rent expense includes $57,090 and $114,180, respectively, for three and six months June 30, 2007, paid under this lease. On July 5, 2005 the Company entered into a ten-year license agreement with Yanuk Jeans, LLC.Under the terms of the agreement, the Company became the exclusive licensor for the design, development, manufacture, sale, marketing and distribution of the Yanuk brand products to the wholesale and retail trade. The Company pays to Yanuk Jeans, LLC a royalty of six percent of all net sales of the licensed products and a guaranteed minimum royalty on an annual basis.In addition, during the term of the license agreement, the Company has the option to purchase from Yanuk Jeans, LLC the property licensed under the agreement. The royalties paid and payable for the three and six months ended June 30, 2006, were $68,312 and $182,931, respectively. Yanuk has agreed to waive such royalties due for the three and six months ended June 30, 2007, and has agreed to waive such royalties through December 31, 2008. Yanuk Jeans, LLC is solely owned by Paul Guez. 14 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) On October 6, 2005, the Company entered into a five-year license agreement with Yanuk Jeans, LLC. Under the terms of the agreement, the Company became the exclusive licensor for the design, development, manufacture, sale, marketing and distribution of Yanuk Jeans, LLC’s U brand products to the wholesale and retail trade. The Company pays to Yanuk Jeans, LLC a royalty of five percent of all net sales of the licensed products and shall pay a guaranteed minimum royalty on an annual basis.In addition, during the term of the license agreement, the Company has the option to purchase from Yanuk Jeans, LLC the property licensed under the agreement. The royalties for the three and six months ended June 30, 2007 paid or payable to Yanuk Jeans, LLC for the U brand products was $0 and $0, respectively and $0 and $0, respectively,for the same period last year. Paul Guez and the living trust of Paul and Elizabeth Guez have guaranteed all advances and ledger debt due to the Company’s factor. On August 27, 2005, the Company opened a retail store on Melrose Avenue, Los Angeles, California and took over all the obligations of a 10-year property lease which was entered into by Blue Concept, LLC in April 2005. The lease will expire on March 15, 2015. Taverniti is the exclusive licensee for the design, development, manufacture, sale, marketing and distribution of the Taverniti So Jeans trademark in the denim and knit sports wear categories for men and women.It is paying royalties to Taverniti Holdings, LLC in the ranges of 5-8 percent depending on the net sales of the licensed products pursuant to a license agreement with Taverniti Holdings, LLC.Taverniti Holdings, LLC is jointly owned by Paul Guez (60%) and Jimmy Taverniti (40%), the designer of the products for the brand, and Mr. Guez is the sole manager.The license agreement was signed in May 2004 and expires on December 31, 2015.Royalties paid or payable for the three months ended June 30, 2007 and 2006 were $86,420 and $305,744, respectively, and $211,757 and $656,526 for the six months ended June 30, 2007 and 2006, respectively. NOTE 7 - DUE FROM/TO RELATED PARTIES The related parties are the Company’s majority shareholder (who is also the Chairman, Chief Executive Officer and President of the Company) and limited liability companies that are either owned or co-owned by the majority shareholder.These amounts are all unsecured and non-interest bearing.All non-trade related advances from related parties have been repaid.Trade-related outstanding items follow regular payment terms as invoiced. As of June 30, 2007 and December 31, 2006, total trade-related items due to related parties amounted to $125,734 and $710,153, respectively. From time to time, the Company’s majority shareholder, Mr. Paul Guez, made advances to the Company to support its working capital needs. These advances were non-interest bearing and unsecured, with no formal terms of repayment. On July 1, 2006, Mr. Guez converted the advances to a line of credit in an agreement with the Company. The line of credit allows the Company to borrow from him up to a maximum of $3 million at an interest rate of 6% per annum. The Company may repay the advances in full or in part at any time until the credit line expires and repayment is required, on December 31, 2007. As of June 30, 2007 and December 31, 2006, the balance of these advances was $2,041,116 and $1,876,991 respectively, and accrued interest thereon was $67,501 and $0, respectively. Interest expense includes $35,490 and $0, for three months ended June 30, 2007 and 2006, respectively, and $67,501 and $0, for six months ended June 30, 2007 and 2006, respectively. 15 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) NOTE 8 - INCOME TAX The Company accounts for income taxes and the related accounts under the liability method.Deferred tax liabilities and assets are determined based on the difference between the financial statement and tax bases of assets and liabilities using enacted rates expected to be in effect during the year in which the basis differences reverse. The Company’s provision for income taxes was $108,916 for the six months ended June 30, 2007 compared to $1,674,095 for the same period of the prior year. The provision for income taxes consists of the following for the periods ended June 30: 2007 2006 Current Federal $ (28,411 ) $ 1,464,225 State 15,157 436,649 Deferred Federal 106,254 (188,416 ) State 15,916 (38,363 ) Provision for income tax expense $ 108,916 $ 1,674,095 A reconciliation of the statutory federal income tax rate to the effective tax rate is as follows for the periods ended June 30: 2007 2006 Statutory federal rate 34.00 % 34.00 % State taxes, net of federal benefit 5.50 6.50 Permanent differences 4.80 0.00 Unrecognized tax benefits 2.40 0.00 Other 0 0.6 Effective tax rate 46.70 % 41.10 % The Company and its subsidiaries files income tax returns in the U.S. federal jurisdiction and various state jurisdictions.With few exceptions, the Company is no longer subject to U.S. federal or state and local income tax examinations by tax authorities for years before 2002.The Internal Revenue Service (IRS) commenced an examination of the Company’s U.S. income tax return for 2005 in the first quarter of 2007 that is anticipated to be completed by the end of 2007.As of June 30, 2007, the IRS has not proposed any adjustments. 16 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) The Company adopted the provisions of FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes, on January 1, 2007.As a result of the implementation of Interpretation 48, the Company recognized a $32,288 increase in the liability for unrecognized tax benefits, which was accounted for as a reduction to the January 1, 2007 balance of retained earnings.A reconciliation of the beginning and ending amount of unrecognized tax benefits is as follows: Balance at January 1, 2007 $ 310,458 Additions based on tax positions related to the current year - Additions for tax positions of prior years 9,300 Reductions for tax positions of prior years - Settlements (52,024 ) Balance $ 267,734 Included in the balance at June 30, 2007 are $208,966 of tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility.Because of the impact of deferred tax accounting, other than interest and penalties, the disallowance of the shorter deductibility period would not affect the annual effective tax rate but would accelerate the payment of cash to the taxing authority to an earlier period. The Company recognizes accrued interest and penalties related to unrecognized tax benefits in income tax expense.During the period ended June 30, 2007, the Company recognized in income tax expense $9,300 for interest and penalties.The Company included in its balance for unrecognized tax benefits at June 30, 2007 $70,789 for the payment of interest and penalties. NOTE 9 – STOCK OPTIONS Under the Company’s 2005 Stock Incentive Plan (the “Company Plan”), the Company may grant qualified and nonqualified stock options and stock purchase rights to selected employees.The Company reserved 2,500,000 shares of common stock for issuance under the Company Plan. 17 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) At June 30, 2007, options outstanding are as follows: Number of Weighted average Intrinsic options exercise price Value Balance at January 1, 2007 335,500 $ 5.75 - Granted 300,000 $ 1.98 - Exercised - - Cancelled (146,000 ) $ 5.20 - Balance at December 31, 2006 489,500 $ 3.48 - Additional information regarding options outstanding as of June 30, 2007 is as follows: Options outstanding Options exercisable Weighted Number average Weighted average Number Weighted Exercise price outstanding remaining exercise price exercisable average contractual life exercise price (years) $ 8.10 42,000 7.68 $ 8.10 22,000 $ 8.10 $ 5.30 33,500 8.12 $ 5.30 33,500 $ 5.30 $ 5.20 114,000 8.50 $ 5.20 35,500 $ 5.20 $ 1.98 300,000 9.75 $ 1.98 100,000 $ 1.98 $ 5.20 - $8.10 489,500 9.17 $ 3.48 191,000 $ 3.87 Stock based compensation expense of $137,747 and $229,198were recognized during the six months ended June 30, 2007 and 2006, respectively, relating to the vesting of such options. As of June 30, 2007, the unamortized value of these option awards were $346,865 which will be amortized as a stock based compensation cost over the average of approximately three years as the options vest. NOTE 10 – CO-BRANDING AGREEMENT On May 11, 2007, the Company entered into a Letter of Intent with William Adams, aka will.i.am, of the Black Eyed Peas, pursuant to which the parties agreed to, within 30 days of the date of execution, enter into (i) a co-branding agreement for the creation of a collection of premium denim and denim-related apparel under the name “i.am Antik” or such other similar name upon which the parties shall agree, and (ii) a joint venture agreement pursuant to which the parties will design, develop, market, manufacture and distribute apparel products bearing the “I.Am” trademark subject to a license agreement. The term of each of the co-branding agreement and the joint venture agreement shall be for five years, with the first year commencing on the execution of the Letter of Intent and ending on the last day of February 2008, and each year thereafter commencing on March 1 and ending on the last day of February. Prior to their entry into the Letter of Intent, the parties had no material relationship with each other. The Letter of Intent was effective May 11, 2007 and was approved and certified by the shareholders of the Company on June 21, 2007. 18 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) Mr. Adams is required to perform specific design, marketing and promotional services under the term of Letter of Intent. In consideration of such services rendered by Mr. Adams, the Company issued to Mr. Adams as base compensation 175,000 shares of its common stock on May 21, 2007 and will issue to Mr. Adams 81,250 shares on each anniversary of the effective date of the Letter of Intent for a period of 4 years, subject to the prior effectiveness of a registration statement on Form S-8 registering the issuance of the shares to Mr. Adams. Mr. Adams will also be entitled to receive up to an aggregate of 500,000 additional shares of common stockfrom the Company upon achieving certain milestones based on net sales. Mr. Adams is permitted to terminate the co-branding agreement and/or joint venture agreement in the event that the Company is delisted from the NASDAQ Capital Market, a final and binding legal determination is made by a body with appropriate jurisdiction that the Company has failed to comply with the rules and regulations promulgated by the Securities and Exchange Commission, or the joint venture’s failure to launch an “I.Am” collection within 12 months from the date of execution of the definitive joint venture agreement. The Company determined that since the shares contain performance requirements and specific services to be performed, and the shares would be returned if such services were not preformed, it is appropriate to recognize as expense the value of the issued shares that are earned each month.As such, the Company determined that the 175,000 shares that were issued in May 2007 will be amortized as earned over a one year period. The shares earned will be valued at the end of each month based on the fair value of those shares in accordance with EITF 96-18. Compensation expense for the six months ended June 30, 2007 amounted to $6,300 based upon the amortization of the shares earned from June 21, 2007, the revised effective date of the agreement. NOTE 11 – COMMITMENTS AND CONTINGENCIES License agreements: On January 12, 2007, the Company entered into a License Agreement with Faith Connexion S.A.R.L., a company formed under the laws of France (“Faith”). Pursuant to the License Agreement, Faith granted an exclusive right and license to use the Faith Connexion trademark for the manufacture, marketing, promotion, sale, distribution and other exploitation of men’s and women’s hoodies, t-shirts, sweatshirts, sweatpants and hats in North America (including Canada), South America, Japan and Korea. Compensation for use of the Faith Connexiontrademark will consist of a royalty calculated as 9% of the Company’s net sales arising from products bearing the Faith Connexion trademark in the first two years, and 9.5% of net sales in year three. The License Agreement has a term of three years as follows: the first year is comprised of 18 months, year two is comprised of the next six months, and year three is comprised of the following 12 months. Per the agreement, the Company has agreed to a guarantee payment of royalties on identified minimum net sales amounts ranging from $3.5 to $10 million over each of the three years (equal to minimum royalties of $450,000, $315,000, and $950,000, in each of years one (first eighteen months), two (next 6 months) and three (next twelve months), respectively, and to spend at least 3% of actual net sales amounts on marketing and advertising the Faith Connexiontrademarked products in the territory. During three months ended June 30, 2007, the Company recorded royalty expense of $75,000. On April 27, 2007, Antik Denim, LLC (“Antik”), a California limited liability company and our wholly-owned subsidiary, executed a License Agreement (the “Mercier License Agreement”) dated to be effective as of April 18, 2007, by and between Antik and Mercier SARL, a company formed under the laws of France (“Mercier”). 19 Table of Contents BLUE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) Pursuant to the Mercier License Agreement, Antik granted an exclusive right and license to use the Antik Denim trademark for the manufacture, marketing, promotion, sale, distribution and other exploitation of denim and sportswear apparel in Europe. Compensation for use of the Antik Denim trademark will consist of a royalty calculated as 10% of Mercier’s net sales arising from products bearing the Antik Denim trademark. The Mercier License Agreement has an initial term of twenty (20) months, and includes four (4) one (1)-year extension options available to Mercier to the extent it achieves specified minimum net sales. Mercier has agreed to guarantee payment of royalties on an identified minimum net sales amount of $2.5 million during the initial twenty (20) month term, and on identified minimum net sales amounts ranging from $2.5 million to $10 million over the eligible extension terms. In connection with these minimum net sales, the Mercier License Agreement provides for an upfront minimum guarantee advance of $250,000 which has been received by the Company and recorded as a deferred revenue as of June 30, 2007, and an aggregate of minimum royalty payments of $2.5 million for the years 2009 though 2012 assuming the Mercier License Agreement is renewed at the end of 2008. On April 27, 2007, in anticipation of Antik’s entry into the Mercier License Agreement, Antik executed Amendment No. 1 to License Agreement (the “Amendment”), dated to be effective as of April 25, 2007, by and between Antik and North Star, LLC (“North Star”).The sole purpose of the Amendment was to remove the European territory from the rights previously granted to North Star. On May 1, 2007, Antik executed a License Agreement (the “Max Ray License Agreement”) dated to be effective as of May 1, 2007, by and between Antik and Max Ray, Inc., a California corporation (“Max Ray”).Pursuant to the Max Ray License Agreement, Antik granted an exclusive right and license to use the Antik Denim trademark for the manufacture, marketing, promotion, sale, distribution and other exploitation of small leather goods consisting of belts, handbags, small leather accessories and scarves in the United States and its territories.Compensation for use of the Antik Denim trademark will consist of a royalty calculated as 8% of Max Ray’s net sales arising from products bearing the Antik Denim trademark. The Max Ray License Agreement has an initial term of eighteen (18) months, and includes four (4) one (1)-year extension options available to Max Ray unless earlier terminated by Max Ray. Max Ray has agreed to guarantee payment of royalties on an identified minimum net sales amount of $1.1 million during the initial eighteen (18) month term, and on identified minimum net sales amounts ranging from $3 million to $10 million over the eligible extension terms.
